IN THE SUPREME COURT OF THE STATE OF DELAWARE

 ROBERT PIPER,                            §
                                          §
       Defendant Below,                   §   No. 518, 2017
       Appellant,                         §
                                          §   Court Below—Court of Common
       v.                                 §   Pleas of the State of Delaware
                                          §
 STATE OF DELAWARE,                       §   Cr. ID No. 1705008720 (S)
                                          §
       Plaintiff Below,                   §
       Appellee.                          §

                          Submitted: December 18, 2017
                          Decided:   December 20, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                      ORDER

      This 20th day of December 2017, having considered the notice to show cause

and the appellant’s response, it appears to the Court that:

      (1)    On December 5, 2017, the appellant, Robert Piper, filed a notice of

appeal from an August 25, 2017 Court of Common Pleas order sentencing him for a

violation of probation. The Senior Court Clerk issued a notice directing Piper to

show cause why his appeal should not be dismissed based on this Court’s lack of

jurisdiction to consider an appeal directly from the Court of Common Pleas. In his

response to the notice to show cause, Piper argues the merits of his appeal, but does

not address the Court’s lack of jurisdiction.
          (2)     Piper should have filed his notice of appeal in the Superior Court

within fifteen days of sentencing.1 This Court has no jurisdiction to consider a

criminal appeal directly from the Court of Common Pleas.2 Piper’s appeal must

therefore be dismissed.

          NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that this appeal is DISMISSED.

                                                BY THE COURT:

                                                /s/ Collins J. Seitz, Jr.
                                                       Justice




1
    Del. Const. art. IV, § 28; Del. Super. Ct. Crim. R. 39(a).
2
    Del. Const. art. IV, § 11(1)(b).
                                                    2